Court of Appeals, State of Michigan

                                         ORDER
                                                                  Stephen L. Borrello
IN RED LA VICTOR-HYDE MINOR                                        Presiding Judge

Docket No.   321390                                               Deborah A. Servitto

LC No.       09-013851 -NA                                        Douglas B. Shapiro
                                                                   Judges


              The Court orders that the November 18, 20 14 opinion is hereby VACA TED, and
a new opinion is attached.




                             HAR 0 5 2015
                                  Date